719 S.E.2d 21 (2011)
WAKE FOREST GOLF & COUNTRY CLUB, INC.
v.
TOWN OF WAKE FOREST, Vivian A. Jones, in her official capacity as Mayor, Chris Kaeberlein, Anne Hines, Frank Drake, Pete Thibodeau, Margaret Stinnett, in their official capacities as members of the Wake Forest Board of Commissioners.
No. 303P11.
Supreme Court of North Carolina.
November 9, 2011.
Michael B. Brough, for Wake Forest Golf & Country Club, Inc.
K. Edward Greene, Raleigh, for Kaeberlein, Chris, et al.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 21st of July 2011 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 9th of November 2011."
Upon consideration of the petition filed on the 21st of July 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."